Appeal by defendant from a judgment of the Supreme Court, Queens County (Brennan, J.), rendered July 24, 1979, convicting him of rape in the first degree, upon his plea of guilty, and sentencing him as a second felony offender to an indeterminate term of IVz to 15 years’ imprisonment. Judgment modified, on the law, by reducing the sentence to an indeterminate term of imprisonment of from 5 to 10 years. As so modified, judgment affirmed. A guilty plea induced by an unfulfilled sentence promise must either be vacated or the promise honored (People v Selikoff, 35 NY2d 227). Thus we now reduce defendant’s sentence to 5 to 10 years which is the maximum term consonant with both section 70.06 (subd 4, par [h]) of the Penal Law, mandating a two to one ratio between the maximum and minimum of an indeterminate term of imprisonment accorded a second felony offender, and the terms of the original plea bargain (see People v Scott, 72 AD2d 754; People v Diaz, 56 AD2d 827). Hopkins, J. P., Damiani, Titone and Rabin, JJ., concur.